970 So. 2d 388 (2007)
J.J., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-662.
District Court of Appeal of Florida, Third District.
October 31, 2007.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. Garrett v. Morris Kirschman & Co., 336 So. 2d 566, 569 (Fla.1976) (stating that a writing used to jog a witness's memory may be admissible on some independent ground); T.B.S. v. State, 935 So. 2d 98, 99 (Fla. 2d DCA 2006) (stating the fact-finder can use life experience to find that the statutory damage threshold has been met for self-evident repairs).